Exhibit 10.30

AMENDMENT TWO TO

TERRITORIAL SAVINGS BANK

SUPPLEMENTAL EMPLOYEE RETIREMENT AGREEMENT

FOR RALPH NAKATSUKA

WHEREAS, Territorial Savings Bank (the “Bank”), and Ralph Nakatsuka, Vice
Chairman and Co-Chief Operating Officer of the Bank (the “Executive”) entered
into the Territorial Savings Bank Supplemental Employee Retirement Agreement for
Ralph Nakatsuka (the “SERP”), effective as of October 29, 2008, as amended on
March 30, 2011; and

WHEREAS, the Bank and the Executive wish to amend the SERP to provide that
income from (i) vesting of restricted stock awards; (ii) exercise of stock
option awards; and (iii) dividends on unvested restricted stock under the
Company’s 2010 Equity Incentive Plan (the “Stock Plan”) shall not be treated as
“Final Average Compensation” for purposes of the SERP; and

NOW THEREFORE, the Agreement is hereby amended as follows, effective as of
August 1, 2011.

1. Section 1.7 of the Agreement is hereby amended to read as follows:

Final Average Compensation” means the average of the three calendar years of
compensation of the Executive immediately preceding the Executive’s Termination
of Employment. For this purpose, the term “Compensation” shall mean the Internal
Revenue Service Form W-2 compensation that is subject to tax, excluding any
amounts paid on or after Termination of Employment (e.g., severance pay, unused
sick leave, unused vacation) and any bonus other than that paid under the Bank’s
approved annual incentive plan regardless of whether or not such bonus is
currently included in the Executive’s taxable income and excluding any income
attributable to (i) vesting of restricted stock awards; (ii) exercise of stock
options under the Territorial Bancorp Inc. 2010 Equity Incentive Plan; and
(iii) dividends on unvested shares of restricted stock. The term “Compensation”
shall include salary reduction amounts contributed by the Bank and not
includible in the Executive’s income pursuant to Code Sections 125 and 401(k).

IN WITNESS WHEREOF, the Executive and the Bank have signed this Amendment on the
dates set forth below.

 

      TERRITORIAL SAVINGS BANK

August 17, 2011

      By:  

/s/ Kirk Caldwell

Date         Chairman, Compensation Committee of the Board

August 17, 2011

     

/s/ Ralph Nakatsuka

Date       Ralph Nakatsuka